 DECISIONS OF NATIONAL LABOR RELATIONS BOARDGeneral Electric Company, Apparatus Service Divi-sion and International Union of Electrical,Radio and Machine Workers, AFL-CIO-CLCand its Local 620. Case 9-CA-16866September 29, 1982DECISION AND ORDERBY CHAIRMAN VAN DE WATER ANDMEMBERS FANNING AND ZIMMERMANOn April 14, 1982, Administrative Law JudgePhilip P. McLeod issued the attached Decision inthis proceeding. Thereafter, the General Counselfiled exceptions and a supporting brief, and the Re-spondent filed an answering brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings, and conclusions of the Administrative LawJudge and to adopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.DECISIONSTATEMENT OF THE CASEPHILIP P. MCLEOD, Administrative Law Judge: OnMay 21, 1981,1 a charge was filed against General Elec-tric Company, Apparatus Service Division, herein calledRespondent, by International Union of Electrical, Radioand Machine Workers, AFL-CIO-CLC and its Local620, herein collectively called the Union. The chargewas subsequently amended on July 1. A complaint andnotice of hearing issued on July 10, alleging that Re-spondent had violated Section 8(a)(l) and (5) of the Na-tional Labor Relations Act, as amended, herein calledthe Act, during January !981 by unilaterally subcontract-ing work designated as "heavy helper work" withoutprior notice to, or bargaining with, the Union. In itsanswer to the complaint, Respondent admits the filingand service of the charge: that it is a New York corpora-tion engaged in the service of mining equipment at itsCharleston, West Virginia, service facility; and that it isan employer within the meaning of the Act. Respondentfurther admits that it has been party to an establishedcollective-bargaining relationship with the Union since1950 and has had successive collective-bargaining agree-All dates hereoi refer to the year 1981, unles otherwise indicated.264 NLRB No. 56ments covering a production and maintenance bargainingunit at its Charleston, West Virginia, service center. Re-spondent denies having engaged in any conduct whichwould constitute an unfair labor practice.A hearing was held before me in Charleston, WestVirginia, on December 17, 1981, at which all partieswere represented by counsel and were afforded full op-portunity to be heard, to examine and cross-examine wit-nesses, and to introduce testimony. Thereafter, the Gen-eral Counsel and Respondent filed briefs which havebeen duly considered.Upon the entire record in this case, and from my ob-servation of the witnesses, I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent, a New York corporation, is engaged inthe service of mining equipment at its Charleston, WestVirginia, facility. During the past 12 months, a repre-sentative period, Respondent, in the course and conductof its operations, shipped from its Charleston, West Vir-ginia, service facility goods and materials valued inexcess of $50,000 directly to points outside the State ofWest Virginia. Respondent admits it is, and has been atall times material herein, an employer engaged in com-merce within the meaning of Section 2(6) and (7) of theAct.11. LABOR ORGANIZATIONInternational Union of Electrical, Radio and MachineWorkers, AFL-CIO-CLC and its Local 620, collectivelyconstitute a labor organization within the meaning ofSection 2(5) of the Act.III. THE UNFAIR LABOR PRACTICESA. Allegations and IssuesAs indicated above, the complaint alleges and theGeneral Counsel contends that during January 1981 Re-spondent unilaterally subcontracted work designated as a"heavy helper work" without prior notice to, or bargain-ing with, the Union.In January 1981 employee Kermit Reed, who wasclassified as "heavy helper" and had performed janitorialwork for Respondent for a number of years, was hospi-talized. Reed notified Respondent that he would be hos-pitalized for some time, and this case relates to a portionof Reed's work which Respondent subcontracted whenReed became hospitalized. When Reed returned to workin July 1981, Respondent ceased subcontracting the workin question and again assigned it to Reed. In July 1981,Reed retired, and a portion of the work was again sub-contracted. At the hearing and in its post-hearing brief,counsel for the General Counsel argues that Reed wasforced or tricked into retiring. In the post-hearing brief,counsel for the General Counsel states in part, "Argu-ably, Reed's forced or tricked retirement in effect consti-tutes a constructive discharge. By abolishing Reed's posi-tion and by forcing or tricking Reed into retirement, Re-spondent has in effect violated Section 8(a)(5) of the306 GENERAL ELECTRIC COMPANYAct." At the hearing, Reed was called as a witness bycounsel for General Counsel, and Respondent objectedto Reed's testimony about the circumstances of his retire-ment. There is no allegation in the complaint regardingReed's retirement in July and I ruled that testimony re-garding his retirement would be received solely to theextent it might bear some relationship to the specific alle-gation in the complaint regarding subcontracting or tothe issue of whether a remedy would be appropriateeven if Respondent were found to have violated the Actby subcontracting the work in January 1981. In responseto my ruling, counsel for the General Counsel stated,"Yes, this is on the impact theory only." In view of therepresentation by counsel for the General Counsel at thehearing, I do not consider the circumstances of Reed'sretirement as giving rise to any issue that he was con-structively discharged in violation of Section 8(a)(5) ofthe Act.Respondent argues that pursuant to the Board's deci-sion in Westinghouse Electric Corp. (Mansfield Plant), 150NLRB 1574 (1965), it had no obligation to bargain withthe Union about subcontracting janitorial services whenReed became hospitalized. Respondent further arguesthat the Union waived its right to bargain over subcon-tracting of unit work by virtue of language contained inthe national agreement between it and the Union, thatRespondent did in fact give notice to and bargain withthe Union in January 1981 about subcontracting a por-tion of Reed's work while he was hospitalized; that theissue of Respondent's subcontracting of work afterReed's retirement in July 1981 is not properly before theBoard; and that if such later subcontracting is properlybefore the Board, Respondent did not violate the Actwith respect to such later subcontracting.B. The FactsKermit Reed has been employed by Respondent sinceMay 3, 1974, during which time he has performed janito-rial services. Reed, who unfortunately suffers from a sub-stantial hearing loss and a severe speech impediment, hasbeen designated as a "heavy helper" which has allowedhim to earn a higher wage rate than it would be possiblefor him to earn if classified as a janitor. Reed, whoworked a full-time 40-hour work schedule, cleaned thevast majority of the area comprising the first floor of Re-spondent's Charleston facility. The area cleaned by Reedincluded the lunchroom (408 square feet), locker room(302 square feet), men's restroom (132 square feet), andthe shop area (approximately 24,000 square feet).Since 1972, and continuing to the present, Respondenthas used an outside contractor to perform janitorial serv-ices on the second floor of its Charleston facility whichincludes office space and restroom areas totaling approxi-mately 4,246 square feet. This contractor has also beenused regularly to clean that portion of the first floor ofthe facility which comprises the production office (416square feet) and instrument laboratory (625 square feet).On January 23, 1981, Reed went on vacation. On Jan-uary 26, prior to entering the hospital on January 28,Reed informed his supervisor, Roland Price, that he wasgoing to be hospitalized and that he would be out ofwork for some time. Reed also told Price that he intend-ed to retire once he returned to work. After using his va-cation leave, Reed was placed on sick leave until he re-turned to work in early July 1981.Upon being notified by Reed that he would be out ofwork for some time, Price decided to divide the majorityof Reed's work among the various bargaining unit em-ployees. More specifically, each employee was to be re-sponsible for cleaning his/her own area. Price decided toassign cleaning of the restroom, locker room, and lunch-room to Kanawha Janitorial Service which was alreadycleaning the other areas of the facility described above.Kanawha started performing this additional work onFebruary 2.Within a few days of his conversation with Reed,Price notified David Turley, president of the LocalUnion, of his plans to have the first floor lunchroom,restroom, and locker room cleaned by Kanawha. Thisnotification occurred prior to the time Kanawha actuallystarted performing the work on February 2. Also priorto February 2, Richard Freer, Respondent's facility man-ager, met with Turley and other representatives of theUnion to discuss pending grievances. Turley acknowl-edges that this meeting occurred in January. At the timeof the meeting the Union was aware of Respondent'splan or intention to subcontract a portion of the workwhich had been performed by Reed for in the meetingthe Union proposed to Respondent that it recall one ofthe employees who was then on layoff to perform Reed'sjanitorial work. Freer responded that he intended tophase out the janitorial work. On January 30, 1981, theUnion filed a grievance protesting the subcontracting ofjanitorial work to Kanawha.2Respondent continued to use Kanawha Janitorial Serv-ice to clean the downstairs lunchroom, locker room, andmen's restroom in addition to the other areas which itnormally cleaned until early July 1981 when Reed re-turned to work from sick leave. When Reed returned towork in July, Respondent again assigned these duties toReed. Approximately 3 weeks after returning to work,Reed retired. During this short period when Reed re-sumed duties, Reed and Price had a conversation whichunquestionably hastened Reed's retirement. The testimo-ny of Reed and Price regarding this conversation is vir-tually identical except in one small but important respect.According to Reed, Price approached him one day whileat work and told Reed, "Buddy3 if you don't hurry upand retire, you [are] going to go to jail." According toReed, Price did not say why Reed might go to jail, andReed did not ask Price why. According to Reed, about aweek later Price took Reed into Price's office and againspoke to him about retirement. On this occasion, accord-ing to Reed, Price told Reed, "If you don't hurry up andretire, you [are] going to get in trouble." According to2 What discussions, if any, toxk place between Respondent and theUnion after February 2 during the processing of this grievance are notreflected in detail in the record The grievance did not result in bindingarbitration and there is no issue herein ,ith regard to application of theBoard's "Collyer" deferral doctrine (192 NLRB 837 (1971)) since thegrievance procedure specifically excludes issues of subcontracting' It appears that "Buddy" is a nickname which Price and Reed eachused in addressing the other and aas not intended nor received as beingderogator,307 DECISIONS OF NATIONAL LABOR RELATIONS BOARDReed, he did not ask Price why he might get into trou-ble, but simply informed Price that he did not want toget in trouble and that Friday of that week would be hislast day. Although Reed admitted that while on sickleave he had applied for and obtained social securitybenefits and that he was receiving such benefits when hereturned to work in July, Reed denied that the conversa-tion with Price occurred in the context of him receivingsuch benefits while continuing to remain employed. Priceagreed that Reed's testimony was accurate insofar as thestatement or statements attributed to him by Reed. Price,who I found to be a very straightforward witness andwhose testimony I credit, explained that these conversa-tions were initiated one day when Reed passed by whilePrice happened to be standing outside his office. Priceand Reed were engaged in a casual conversation duringwhich Reed commented to Price that he had receivedhis first social security check. Price, somewhat amazed,replied, "What?" Reed responded, "Yeah, I got my firstSocial Security check." Price then took Reed into hisoffice and asked Reed, "Are you telling me you got yourSocial Security check and you're still working?" Reedreplied, "Yeah, that's right, Buddy." Price responded,"Well, Kermit, you can go to jail behind that." Specifi-cally, I credit Price that his statement or statements toReed about the possibility of going to jail arose in thecontext of Reed receiving social security benefits whilecontinuing to work and in no other context. Price's de-meanor was unusually candid and straightforward; fromhis testimony it was clear that he bore no hostility what-ever toward Reed, did not care whether Reed continuedto work or retired, and had no reason for wanting tocoerce, trick, or even persuade Reed into retiring. Fur-ther, Reed admitted on cross-examination that whatPrice had told him played no part in his decision wheth-er to retire; i.e., that Reed was going to retire in anyevent. From Reed's admission, I conclude that Price'sstatement to Reed did not affect Reed's decision whetherto retire but that it served only to hasten Reed's retire-ment date.IV. ANAL.YSIS AND CONCI USIONIt is well established that the contracting out of workdone, or which may be done, by employees in a bargain-ing unit is a mandatory subject of bargaining. FibreboardPaper Products Corp. v. N.L.R.B., 379 U.S. 203 (1964). Itis also well settled, however, that the Board's prohibitionagainst unilateral subcontracting of unit work was not in-tended as laying down a hard and fast rule to be me-chanically applied regardless of the situation involved.Westinghouse Electric Corporation (Mansfield Plant), 150NLRB 1574, 1576 (1965). In Westinghouse, the Boardnoted:As the Supreme Court has indicated in a broadercontext, even where a subject of mandatory bar-gaining is involved, there may be "circumstanceswhich the Board could or should accept as excusingor justifying unilateral action."* * *In the Fibreboard line of cases, where the Board hasfound unilateral contracting out of unit work to beviolative of Section 8(a)(5) and (1), it has invariablyappeared that the contracting out involved the de-parture from previously established operating prac-tices, affected a change in conditions of employ-ment, or resulted in a significant impairment of jobtenure, employment security, or reasonably antici-pated work opportunities for those in the bargainingunit.Although not expressly stated as such by the Board in itsWestinghouse decision, it has come to be generally recog-nized that an employer's unilateral subcontracting of unitwork will not be held to be an unfair labor practicewhere it satisfies the following five criteria: (I) the sub-contracting is motivated solely by economic consider-ations; (2) it comports with the company's traditionalmethods of conducting its business operations; (3) it doesnot vary significantly from prior established practices; (4)it does not have a demonstrative adverse impact on em-ployees in the bargaining unit; and (5) the union had theopportunity to bargain about changes in existing subcon-tracting practices at general negotiating meetings.Both counsel for the General Counsel and counsel forRespondent recite these five criteria and devote consid-erable discussion to each of them separately. While coun-sel for Respondent argues that each of the five criteria ismet, he also argues that the most critical of the criteria isthe affect which the subcontracting will have on bargain-ing unit employees. I agree with that argument. He alsoargues that, without an adverse impact on the existingworking conditions, an employer's decision to subcon-tract does not violate its obligations under 8(d) of theAct even if the other criteria are not met. None of thecases which he cites in support of that statement, howev-er, make an express holding to that effect. Nevertheless,the determinative significance of the adverse impact cri-teria is expressly recognized by counsel for the GeneralCounsel in his brief wherein he states, "The single mostimportant aspect of the Westinghouse decision was thatthe decision to subcontract had no adverse impact onany employees in the unit." Both counsel cite, and coun-sel for the General Counsel significantly relies on, theBoard's decision in Weston and Brooker Company, 154NLRB 747 (1965), where an employer's unilateral action,consisting of eliminating a single job classification, wasfound by the Board to constitute a violation even thoughthe change involved only one employee. This case is themost extreme example cited by either party wherein theBoard found a violation in such circumstances. Respond-ent cites numerous other cases where no violation wasfound where it can be argued that the impact of unit em-ployees was significantly greater than that in Weston andBrooker Company, supra. In this regard, Respondent citesAmerican Oil Company, 171 NLRB 1180 (1968); GeneralElectric Co., 240 NLRB 703 (1979); General Tube Co.,152 NLRB 850 (1965); Union Carbide Corporation, 178NLRB 504 (1969); and the very recent case of GeneralMotors Corporation, Inland Division, 257 NLRB 820(1981). What constitutes "significant impairment of jobtenure, employment security, or reasonably anticipated308 GENERAL ELECTRIC COMPANYwork opportunities" pursuant to the Westinghouse deci-sion has been left to a refining process of case-by-casedecisions, no formula being given by which one candivine whether in a given case subcontracting has result-ed in significant detriment to the bargaining unit. Coun-sel for the General Counsel argues in his brief that "Thepresent case involves the loss of at least 7-1/2 hours ofbargaining unit work per da,." thereby attempting todraw an obvious parallel to Wiiton and Brooker Compa-ny, supra. The record herein does not support that argu-ment, however, and in fact establishes something substan-tially different.Prior to Reed going on sick leave in January 1981, hisassigned duties were to clean the downstairs lunchroom,locker room, men's restroom. and shop area. The com-bined area assigned to Reed was 25,149 square feet.When Reed became hospitalized, cleaning of the shoparea (24,307 square feet) was assigned to other bargain-ing unit employees, by each employee being required toclean up his own area. Only cleaning of the lunchroom,locker room, and downstairs restrooms were subcon-tracted to Kanawha Janitorial Service. The total areasubcontracted to Kanawha equaled only 842 square feetand represented only 3.3 percent of the area which Reedhad regularly cleaned. Conversely. 96.7 percent ofReed's area continued to be cleaned by bargaining unitemployees.Witnesses proffered by the General Counsel estimatedthat the work subcontracted to Kanawha took between 2to 3 hours per day to complete. Using even their esti-mate, the amount of work subcontracted was not sub-stantial. More accurate than such estimates, however, arethe actual time records of Kanawha Janitorial Servicewhich show that the portion of Reed's work subcon-tracted to Kanawha amounted on the average to ap-proximately 6.25 hours per week. From a time stand-point, therefore, the additional work subcontracted toKanawha represented only 15.6 percent of Reed's 40-hour work schedule. By any analysis, it must be conclud-ed that the amount of work which had been performedby Reed and which was subcontracted to Kanawha wasminimal.Counsel for the General Counsel argues that therecord shows Respondent's primary reason for subcon-tracting the work to Kanawha was expediency ratherthan economics and that therefore Respondent has notmet the first Westinghouse criterion listed above. I believecounsel for General Counsel misunderstands the importof that first criterion by applying it too literally. By con-ceding as counsel for the General Counsel does that ex-pediency was Respondent's motivation, she effectivelyconcedes that Respondenlt has met the first criterion. The"economic considerations" with which the Board is andshould be primarily concerned might be expressed differ-ently as "business exigencies." In enunciating the firstcriterion, the Board is primarily concerned that Re-spondent not be motivated by unlawful considerationsbut rather by business considerations. Since, as counselfor the General Counsel concedes, Respondent wasclearly not motivated by any sinister or unlawful motivein subcontracting the \work it did in January 1981 whenReed became hospitalized. and instead was motivatedsolely by business concerns, I conclude that Respondenthas met the first Westinghouse criterion.Whether Respondent's subcontracting does or does notmeet the second and third Westinghouse criteria is opento some argument. Clearly, the work actually subcon-tracted had previously been performed exclusively byReed for a number of years, and in that sense subcon-tracting of that work cannot be said to "comport withRespondent's traditional method of conducting its oper-ations." Further, the only time Respondent ever subcon-tracted cleaning of the areas which were cleaned byReed was for a period of 6 months during 1973, andtherefore it can be argued that Respondent's subcontract-ing in 1981 does not "vary significantly from prior estab-lished practice" as that term is used in the third Westing-house criterion. Both arguments are advanced by counselfor the General Counsel and, I believe, beg the question.It is undisputed that much of the janitorial work at Re-spondent's Charleston, West Virginia, facility has beendone by an outside janitorial service for numerous years.The second floor office area and restroom as well as thefirst floor production offices and instrument laboratoryhave been cleaned by outside janitorial services since atleast 1972, prior to the time Reed was hired by Respond-ent. The significant fact is that subcontracting of janitori-al service work was not a new way of carrying out Re-spondent's operations. That portion of Reed's work sub-contracted to Kanawha was simply an extension of along-established method of operation.Counsel for the General Counsel also argues that theevidence presented fails to demonstrate that the Unionhad an opportunity to bargain at previous general negoti-ating sessions about changes in existing subcontractingpractices. Although not a factor controlling my decisionin any event, I find this argument incredible becausecounsel for the General Counsel itself expressly acknowl-edges that, in negotiations going back to 1963, the Unionhas proposed, and the parties have negotiated concern-ing, a limitation upon subcontracting. Respondent hasnever been willing to agree to such a provision, and,before a contract has ultimately been agreed to, theUnion has always withdrawn that demand. This is not tosay that the Union has ever agreed to allow Respondentto freely subcontract bargaining unit work. Rather, it re-flects that not only has the Union had the opportunitybut that the parties have in fact engaged in repeated bar-gaining about Respondent's existing practices of subcon-tracting bargaining unit work.Considering all of the factors described above, butnoting specifically and relying primarily on the fact thatthe amount of work subcontracted by Respondent toKanawha Janitorial Service which previously had beenperformed by Reed was so slight as to be de minimis andhave no demonstrable adverse impact on unit employees,I find that Respondent has not violated Section 8(a)(5)and (I) of the Act as alleged in the complaint, and I willtherefore recommend that the complaint be dismissed inits entirety.44 In view of mrn con.hilions herein. I find it unneccssary ino. and donot. consider the other defenses adsanced bs Respondent, including theContinued309 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCONCI USIONS OF LAW1. Respondent, General Electric Company, ApparatusService Division, is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2. Respondent has not engaged in unfair labor prac-tices within the meaning of Section 8(a)(5) or (1) of theAct by the conduct alleged in the complaint.Upon the basis of the findings of fact, conclusions oflaw, and the entire record herein, I hereby issue the fol-lowing recommended:argument that the Union waived its right to bargain about the subcon-tracting of unit work by virtue of language contained in the nationalagreement between the parties.ORDERSUpon the basis of the foregoing findings of fact andconclusions of law, it is recommended that the complaintbe dismissed in its entirety.5 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings, conclusions, and recommended Order herein shall, as provided inSec. 102 48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.310